DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

HANNA DEVELOPMENT CORP. HANNA a/k/a HANNA DEVELOPMENT
                        CORP.,
                      Appellant,

                                    v.

DEUTSCHE BANK, NATIONAL TRUST COMPANY AS TRUSTEE FOR
 AMERICAN HOME MORTGAGE ASSET TRUST 2007-1 MORTGAGE
  BACKED PASS-THROUGH CERTIFICATES, SERIES 2007-1, THE
FOUNTAINS OF PALM BEACH CONDOMINIUM, INC. NO. 4, ROBERT
NOSEL a/k/a ROBERT J. NOSEL, BRIAN L. KIMBER, PA, STATE OF
FLORIDA DEPARTMENT OF REVENUE, DAWN C. NOSEL, CLERK OF
    THE CIRCUIT COURT OF PALM BEACH COUNTY, FLORIDA,
                        Appellees.

                              No. 4D17-1681

                              [April 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Roger    B.    Colton,    Judge;   L.T.    Case    No.
502015CA008503XXXXMB.

  James R. Ackley of Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant.

   Anthony R. Yanez and Nicole R. Topper of Blank, Rome, LLP, Fort
Lauderdale, for appellee Deutsche Bank National Trust Company, as
Trustee for American Home Mortgage Asset Trust 2007-1, Mortgage
Backed Pass-Through Certificates, Series 2007-1.

PER CURIAM.

  Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.